Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 4/22/21 claimed priority of date 7/21/15.
2.    Claims 1-15 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 10 of U. S. Patent No. 10,996724. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 6, 7  and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt et al. (“Greenwalt”), U.S. Patent Pub No. 2014/0258738, Schindler et al. (“Schindler”), U.S. Patent Pub. No. 2010/0052421 and Nagapudi et al. (“Nagapudi”), U.S. Patent Publication No. 2011/0078299.
Regarding Claim 1, Greenwalt teaches a system for providing power to a server, the system comprising:
a switch with power sourcing equipment (PSE) [Para: 0028(a “switch or Hub”)]; and 
a server with a network interface controller (NIC) [Para: 0063(server includes public NIC)];
the PSE to transfer power to the NIC of the server via a network cable [fig-2(power from PSE to powered device 108)].
Greenwalt further teaches POE link state dynamically changed without resetting or disconnecting the a link [Para: 0048] Greenwalt does not disclose expressly the PSE to transfer power to the NIC of the 
In the same field of endeavor, (e.g., reconfiguring a network device in power-off mode), Nagapudi teaches a powered NIC (NIC 123 housed in 116) of a network device (102) is receiving a configuration setting to change configuration settings [Para: 0010(“adapter in sleep mode can allow …  alter configuration data”)] prior to the network device booting from a Stand-by mode [Para:  0025(when “shut down power supply to core logic … while maintaining power to auxiliary portion” i.e., a standby mode where server reconfigure configuration data without rebooting or prior to next boot)].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified Greenwalt’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Nagapudi’s teachings of powered NIC of a network device is to receive a configuration setting to change configuration settings prior to the network device booting from a power-off mode for the purpose of avoiding disruption of upgrading of normal operation due to reconfiguring a network device and physical presence of management individual at the network device for upgrading configuration [Nagapudi, Para: 0009]. 
Regarding Claims 3 and 7, Greenwalt teaches wherein power over Ethernet (PoE) at the switch is managed to avoid over commitment and to distribute the PoE evenly between a topology of the switch [Para: 0052 (when “PSE returns a maximum power allowed value”) and 0053].
Regarding Claim 6, Claim 6 is rejected on grounds corresponding to the reasons given above for claim 1 and Greenwalt furthermore discloses a method for providing power to a server, the method comprising: determining a server is in stand-by mode with auxiliary power distributed to a baseboard management controller (BMC) [Fig-6(314)] and peripheral component interconnect express (PCIe) slots [Para: 0006, 0063, 0065].
Regarding Claim 9, Nagapudi teaches executing an_ initial configuration to allow a switch port to connect to the BMC (BMC 115)  via a network controller sideband interface (NC-SI) (sideband interface 121) [Para: 0028 and Fig-4].


5.	Claims 2, 4, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt Schindler and Nagapudi (hereinafter “Greenwalt-Nagapudi”) and Butcher et al. (“Butcher”), U.S. Patent Pub. No. 2016/0266637.
Regarding Claim 2, Greenwalt-Nagapudi teaches wherein the switch comprises Ethernet downlink ports to connect the network cable to a connector of the NIC and a switch [Greenwalt, Fig-4]. Greenwalt-Nagapudi does not disclose expressly wherein the switch uses a switch application-specific integrated circuit (ASIC).
In the same field of endeavor, (e.g., system and method for secure remote management controller), Butcher teaches switch application-specific integrated circuit (ASIC) [Para: 0019 and 0023] 
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified Greenwalt-Nagapudi’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Butcher’s teachings a switch using an ASIC to switch for the purpose of dynamically switching an application in order to accommodate power-saving in PoE environment.
Regarding Claim 4, Greenwalt-Nagapudi teaches wherein a powered device (PD) supports a NIC for discovery and the change of the configuration settings [Greenwalt, Para: 0072, 0075 and 0076, (NIC communicate via different network layers application specific circuit for it’s power state with PSE in order to change power setting value for server)].

Regarding Claim 10, Nagapudi teaches wherein the initial configuration sets up the NC-SI pass-through communication when a NIC (123) of the server is in POE powered mode [Fig-4(see the communication arrow from interface 123 to sideband 121)].
Butcher teaches application-specific integrated circuit (ASIC) [Para: 0019 and 0023].
Regarding Claim 11, It does not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions (for rejection to claims 1, 2 and 9) herein above.
Regarding Claim 13. GSN teaches wherein the PoE is received via network cables connected between connectors of the NIC and Ethernet downlink ports of the switch [Greenwalt, Fig-4].
Regarding Claim 14, Greenwalt-Schindler teaches wherein the NIC ASIC is connected to a baseboard management controller (BMC) [Fig-6(314)] of a server [Greenwalt, Para: 0006, 0063, 0065].
Regarding Claim 15, Greenwalt-Schindler teaches wherein a number of power sourcing equipment (PSE) of the switch provide the PoE to the PD [Greenwalt, Fig-4].

6.	Claims 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt, Nagapudi, Butcher as applied above (hereinafter, “GNB”) and Schindler et al. (“Schindler”), U.S. Patent Pub. No. 2010/0052421 
Regarding Claims 5, 8 and 12, GNB teaches all the limitation of claims 5 and 8 as described rejecting claims 1 and 6 above.  GNB does not disclose expressly wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server.
In the same field of endeavor, (e.g., network centric scheduled power provisioning among PoE devices), Schindler teaches wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server [Para: 0003].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would have modified GNB’s teachings of a system for providing power to a server having a switch with power sourcing equipment (PSE) and a network interface controller (NIC) with Schindler’s teachings of wherein the PD of the NIC indicates, via a current feedback, a class device of components of the server for the purpose of providing appropriate power by the PSE in order to avoid over/under power condition for a powered device so that the powered device can function properly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187